Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark A. Panowicz appeals the district court’s order dismissing with prejudice his civil complaint for lack of personal jurisdiction and failure to state a claim. See Fed.R.Civ.P. 12(b)(2), (b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court at the hearing held on September 24, 2010. Panowicz v. Sprint Nextel Corp., No. 1:10-cv-00259-LO-TCB (E.D. Va. Dec. 17, 2010; see Mot. Hr’g 15-22, ECF No. 36). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.